JoNes, Judge,
delivered the opinion of the court:
This case involves what is known as the John Gellatly Art Collection now in the possession of and on display in the National Gallery of Art of the Smithsonian Institution. It is valued at approximately $4,000,000. The Administratrix of the Estate of John Gellatly, deceased, attacks the validity of the transfer, claims to be the owner and asks for the value of the collection at the time of the alleged taking. By House Resolution we are directed to ascertain the facts and report to the Congress.
It appears from the foregoing findings of fact, which the court has made, that, with the exception of the three items listed in Appendix D, the transfer, gift or donation was complete prior to the marriage of Charlayne Whiteley Plum-mer and John Gellatly on September 24, 1930, and prior to their formal engagement as evidenced by the letter of September 2,1930, which is set out in finding 11.
*673The proceedings by which the collection came into the hands of the National Gallery of Art were as regular and routine as the peculiar circumstances of the case would permit. The collection was first offered as a conditional gift to Columbia University in July 1928. These conditions not having been met by the University the offer was withdrawn March 26, 1929. Prior to the withdrawal of the offer to Columbia University Mr. Gellatly had discussed with the Chairman of the National Gallery of Art. Commission the matter of offering the collection to the nation. After oral discussions John Gellatly, in a formal letter dated March 27, 1929, offered the collection, then on display in the Hecksher Building in New York City, as a gift to the National Gallery of Art on condition that certain items of expense incident to its care and preservation be met. These expenses were approximately $17,000 a year for the balance of the five-year lease period on the Hecksher Building which had about four more years to run.
On April 3, 1929, the Chairman of the National Gallery of Art Commission transmitted the offer to the Secretary of the Smithsonian Institution. The Permanent Committee of the Board of Regents passed a favorable resolution as did the National Gallery of Art Commission. On May 7, 1929, the Board of Regents of the Smithsonian Institution on recommendation of the Commission approved in principle the acceptance of the offer.
On June 5, 1929, the President approved Senate Joint Resolution No. 34. The resolution contained the following provision:
That the Smithsonian Institution is requested to convey suitable acknowledgment to the donor, and is authorized to include in its estimates of appropriations such sums as may be needful for the preservation and maintenance of the collection.
On June 13, 1929, John Gellatly signed a formal document of transfer of the art collection to the Smithsonian Institution. On August 13,1930 Mr. Gellatly authorized the curator to furnish the Secretary of the Smithsonian Institution a supplementary list of art objects which he desired to include in the collection. This list is set out in the findings *674as Appendix B. While the items of this list were not included in the original document of transfer, all the evidence, both documentary and otherwise, indicates a full intention on the part of Mr. Gellatly to add them to the collection and transfer them to the Smithsonian Institution.
The Congress in an act approved March 26, 1930, and in subsequent acts appropriated the funds necessary to meet the conditions of the transfer of the art collection.
On September 2,1930, Mr. Gellatly wrote Mrs. Charlayne Whiteley Plummer an offer of marriage. Mrs. Plummer was a widow with an invalid daughter. He had been acquainted with her some five years. They were ‘ married on September 24,1930.
On October 24, 1930, Mrs. Gellatly called upon the Secretary of the Smithsonian Institution stating that she had recently married Mr. Gellatly; that she was surprised after her marriage to him to find that he had divested himself of his whole collection — almost his whole fortune — and that she believed the Secretary of the Smithsonian Institution might be able to help her get back the second gift of August 1930. The matter was referred to the Board of Regents which conducted an investigation, heard representatives of the Smithsonian Institution and considered the various documents bearing on the case. Mrs. Gellatly requested that she be given a hearing by the Board of Regents, but although she stayed in Washington several days for this purpose, she was never given an opportunity to present her case to the Board. She repeatedly renewed her request. The Board of Regents did consider a letter and written statement prepared by Mrs. Gellatly. We think the Board would have acted more wisely had they given her a personal hearing but this was not done.
After considerable discussion, and some writing of letters, the Board of Regents finally determined that the transfer or gift had been completed prior to the marriage and that the Gellatly estate therefore had no further interest in the art collection.
Three items were added to the collection by Mr. Gellatly on May 11,1931.
*675Mr. Gellatly died in New York City on November 8,1931. His remains were brought to Washington and buried in the Congressional Cemetery. Mrs. Gellatly borrowed the money from her sister to pay the burial expenses.
Mrs. Gellatly petitioned the Surrogate’s Court of New York County for administration of the estate. In the course of the proceedings a will executed by Mr. Gellatly on August 22, 1930, was presented. By the terms of this will the decedent’s entire estate was left to the Smithsonian Institution to be used for the benefit of the Gellatly Collection. The will was declared void by the Surrogate’s Court and Mrs. Gellatly was appointed administratrix on February 2, 1932. The estate was found to consist of personal articles of Mr. Gellatly’s of small value. In connection with the administration of the estate discovery proceedings were started and an attempt was made to secure possession of the collection then housed in the Hecksher Building. Also in connection with the administration of the estate the United States Government filed a claim for approximately $7,522 Federal income tax. The State of New York also filed a tax claim for a smaller amount.
Upon the termination of the lease in the Hecksher Building which expired on Sunday, April 30, 1933, Mr. Seymour, the curator, with the assistance of help sent from Washington, packed the collection which was moved to Washington and placed in the Natural History Building of the Smithsonian Institution and is now under the direct supervision of the Director' of the National Collection of Fine Arts, which in 1933 was a bureau in the Smithsonian Institution known as the National Gallery of Art.
Various bills were introduced in the Congress over a period of years having for their purpose the granting of relief to Charlayne Whiteley Gellatly, either by the United States District Court of New York, or the United States Court of Claims. Some of the bills were reported favorably and some unfavorably by the respective Congressional committees, but none of the bills was finally passed by the Congress. The resolution referring one of the bills to this court was adopted on April 18,1944.
*676The question is whether Charlayne Gellatly, as adminis-tratrix of the estate of John Gellatly, deceased, is legally or equitably entitled to relief.
Whether the transaction be construed as a gift, a transfer or an assignment, it was in either event complete and binding. It was never repudiated by John Gellatly, but on the other hand expressly confirmed by him. There is no basis in law or in equity to set aside the gift or transfer and no basis in law or equity to allow a recovery in behalf of the Gellatly estate.
The three items set out in Appendix D, to wit, an oil painting, a water color and an ancient glass bottle, were secured and added to the collection after the marriage. Mrs. Gellatly would be entitled to whatever interest the New York law gives her in property such as these items which were procured and transferred after the marriage. The two pictures cost $50 each, and the glass bottle was acquired in an exchange of other articles at an agreed exchange value of $650.
However, this claim is in behalf of the Gellatly estate, against which the Government has a claim for delinquent taxes in the sum of $7,522, which is far more than enough to absorb any possible value of the three articles.
There are some strange and unusual facts connected with this case. At the time Mrs. Plummer became acquainted with Mr. Gellatly he was a man of wealth. He owned valuable Fifth Avenue property, including a home which was later sold for $1,000,000. He also had a valuable art collection. At the time of his death he had practically nothing except some small articles, including an umbrella and a suit case. Prior to the marriage he sold his home for $1,000,000 and also sold other valuable New York properties and apparently invested the proceeds in art treasures which were transferred to the Smithsonian Institution. These dispositions of property and transfers were all made after 1928.
Mrs. Gellatly is the mother of an invalid daughter. She knew at the time of her acquaintance with Mr. Gellatly that he was a man of means, and she frankly admits that she had thought the marriage would give some assurance of being able to care for the needs of her daughter. She evi*677dently knew and relied upon the considerable value of the prospective husband’s property holdings and was not advised in any way until after the marriage that it was practically all being disposed of.
At the time of his death the only property of any substantial value which Mr. Gellatly possessed was an annuity of $3,700 which ended with his death.
Mrs. Gellatly did not know prior to the marriage of the transfer of Mr. Gellatly’s property. He had not told her. In fact, the documentary and other evidence indicates that he permitted her to believe that he was a man of means. The problems of life are complicated by the lack of frankness on the part of people who deal with each other. Apparently the realm of matrimony is no exception to this rule.
There can be no doubt that Mr. Gellatly fully intended to and did transfer the art objects to the Smithsonian Institution. That he led his wife to believe he intended to make provision for her maintenance is equally clear. He did not do so and against him she had a just cause of complaint. On the other hand, the representatives of the Smithsonian Institution met their commitments in full.
Apparently Mr. Gellatly was somewhat eccentric. He wore white velvet trousers and a red velvet coat, and gave much attention to his appearance. The evidence indicates that he was anxious to dispose of his property and put the proceeds into the art collection and have this displayed as a unit collection by the Smithsonian Institution. He had a great pride in his art collection. He wanted it displayed with his name attached. Just why a man 77 years of age would take these steps without disclosing them to his prospective wife is not shown by the testimony.
At the time of her marriage Mrs. Gellatly gave up a gainful occupation, and through the years had been largely dependent upon relatives for her support.
Whether any sum should be appropriated directly for Mrs. Gellatly by way of a gift, grant or donation to her in the circumstances is a matter for the determination of the Congress. Certainly the Gellatly estate has no claim either legal dr eqjiitable against the Government, since the National Gal*678lery of Art and the Smithsonian Institution have lived up to their agreement with Mr. Gellatly in every way.
It is ordered that the special findings of fact, conclusion of law, and the foregoing opinion of the court be transmitted to the House of Representatives, in accordance with the act of March 3,1911, 36 Stat. 1087,1138 (Sec. 151 of the Judicial Code, Sec. 257, Title 28 of the United States Code) amending the act of March 3,1887,24 Stat. 505,507.
MaddeN, Judge; WhitakeR, Judge; and LittletoN, Judge, concur.
Whaley, Chief Justice, took no part in the decision of this case.
APPENDIX A
ORIGINAL INVENTORY
Paintings in Oil by Abbott Thayer (inches)
Study for Congressional Library_ 53 x 37%
Portrait of young girl-31% x 38%
Portrait of two girls_ 39 x 27%
Stevenson Memorial Angel_80 x 59
St. Ives, Seascape_ 29 x 39%
Madonna Enthroned_70 x 51
My Children_85 x 70
The Bride__21 x 16%
Portrait of a woman_13% x 16
Woman arranging her hair_ 25 x 23%
Half draped figure_70 x47
Angel_ 36 x 27%
Bowl of roses_30% x 21%
Flower studies-23 x 17

Thayer water colors and sketches

Winter, Monadnock_19% x 15%
Village Street, Dominica_13 x 9%
Azores_13% x 9%
West Indies-13% x 9%
Tomb of Verona-12% x 8%
Little Alice Rich (head)_17 x 12%
Study of a young woman_13% x 10%
Mary (head)_14 x 10
Portrait of the artist’s Daughter (Mary)_ 8% x 7%
*679Size oí picture (inches) Paintings in oil by T. Dewing
41)4 X 35)4 Two women, one playing stringed instrument_
33)4 x 45 Hermit Thrush._
19)4 x 26 Lady in white_
25 x 20 Tower of Ivory_■_
1354 x 19 Portrait of Mrs. Houston_
20 x 34 Landscape with figures_
1554 x 1954 Portrait of Alma Thayer_
20 x 1554 The Spinnet_
21 x 22 Lady in white (No. 2)_
15)4 x 20 Seated figure of lady at easel_
21 x 34)4 Moonlight_
15)4 x 1954 Girl, seated_

Dewing pastels and one silverpoint and one watercolor

Study for a ceiling (watercolor).
7 x 10)4 Reclining nude figure of a girl (pastel)_
7 x 10)4 Standing nude figure of a girl (pastel)_
16 x 1354 Head of a girl (silverpoint)__

Paintings in oil by A. P. Ryder





Paintings in oil by Childe Hassam

34 x 35)4 Isle of Shoals_
5754 X 5754 Tanagra_
23)4 x 30)4 Improvisation_
37)4 x 23)4 Pomona_
'32)4 x 26 Let there be Light_
32)4 x 26 Bridge (Ponte des Artes)_
17)4 x 21)4 Celia Thaxter in her garden_
*680Water colors and 'pastel by Childe Hassam SiZ(incties)Ura
The Island garden_14 x 18
Landscape and water_18 x 21)4
Seascape with rocks_21% x 14M
Rocks_19M x 14
Celia Thaxter’s garden_14 x 19)4
Celia Thaxter’s house and garden_13% x 19%
Portrait of Lily___24 x 19%
Graveyard (pastel)_21)4 x 17%

One oil painting by W. L. Metcalf

Landscape_32)4 x 29

One oil painting by George de Forrest Brush

Polly_ 34)4 x 26

One oil painting by Alden Weir

The Open Book_ 28 x 30%

One oil painting by Eleanor Greatorex

Portrait of Mrs. Gellatly (John)_ 7% x 9%

One oil painting by Homer Martin

Landscape_23)4 x 14)4

One oil painting by Arthur B. Davies

Two figures in landscape_16)4 x 21%

Oil paintings by J. H. Twachtman

Niagara Falls_ 30 x 24)4
Snow Scene_ 34 x 24)4
Misty May Morn_29 x 24
Misty November Morn_29% x 21)4
On the Terrace_29M x 25
Portrait of Mrs. Twachtman_19 x 15%

Pastel by J. H. Twachtman

Willow_ 5)4 x 8
Haystacks at edge of woods-'_12)4 x 9
Tiger Lillies_17)4 x 11%
Wild Flowers_19 x 11)4
Chestnuts_19)4 x 15
Flowers_19 x 15%

Oil paintings by Henry Golden Dearth

Bowl of flowers with landscape in background_ 36 x 20)4
Still Life__.31% x 19% '

Oil painting by Duveneck

Study of a man’s head_-_17 x 21

One oil painting by Mary Cassatt

Child in green bonnet_14 x 17
*681Oil 'paintings by LaFarge SiZ(incEes)Ur0
The Golden Age_■_34 x 16
Marriage Wreath_23% x 12%

One water color by LaFarge

Water Lilly_ 6% x 6%

One water color by Winslow Homer

Two figures in landscape_19% x 13%

Oil paintings by Whistler

Head of a girl (Eleanora?)_17% x 14%
Valparaiso Harbor, nocturne_29% x 19%

One oil painting by Theodore Robinson

Woman seated at Piano_25 x 16

One oil painting by John Singer Sargent

Portrait of Betty Wertheimer_48 x 36

One water color by John Singer Sargent

Marble Fountain in Italy_12% x 16

One oil painting by John Singleton Copley

Portrait of Mrs. Elizabeth Boucher_ 30 x 24

One oil painting by Ruth Payne Burgess

Still Life_23 x 15%

One oil painting by Irving Wyles

“Her leisure hour”_21% x 26%
Miniature by Malbone (portrait of Mr. Lawrence).

One oil painting by Dessar

Oxen with wagon and figure_35% x 27%

One oil painting by Blaheloch

Landscape_33% x 26%

Oil paintings by Max Bohrn

Old fortified city_23% x 19%
Shipwreck_34% x 29%
Family group in landscape_29 x 23

Oil paintings by Gari Melchers ,

Young mother and babe_19% x 23%
Bride_16 x 26
Girl arranging flowers_54% x 27%

Oil paintings by John Noble

Sea and village_38 x 31%
Magic City_26% x 23%

One oil painting by Dougherty

Sea and Rocks_35% x 33%
*682_ ,, _ . -.r i Size of picture One oil painting by J. Francis Murphy (inches)
Landscape_4024 x 27
One painting by Lucia Fuller_
“Pres d’une claire fontaine”_ 434 x 634

One Miniature by Lucia Fuller

Head of a young girl.

Oil paintings by J. J. Shannon

Portrait of Lady Shannon and Daughter (Kitty)- 4534 x 38
On the Dunes (Lady Shannon and Kitty)_72 x55

One oil painting by Innes

Niagara Falls_ 2334 x 1534

One oil painting by Jerome Myers

Old Stuyvesant Square_3934 x 2934
One oil painting by Mrs. Dewing {Maria Oakey)
Flowers_3134 x 23

One oil painting by Frank W. Benson

Summer_4934 x 3934

One oil painting by George Fuller

Fedalma_4134 x 29

One oil painting by Robert Reid

“Violet Kimona’ ’_•- - - 29 x 2434
Paintings by F. S. Church (water colors)
The witches daughter- 1234 x 2034
Desolation_ 3534 x 1834

One oil painting on wood panel by Rubens

The artist’s wife and son_41 x 29

One oil painting on canvas by Van Dyck

Head of Marchesa Lina Cattaneo_15 x 12

One oil painting on canvas {oval) by Piazzetta

Magic mirror_ 4434 x 3434

Oil paintings by Puvis de Chavannes

Inspiration chretienne_ 5134 x 4034
L’Automne_ 1534 x 2034
Eecolte des pommes_ 934 x 15J4
The original study in crayon for Inspiration chretienne by Puvis de Chavannes_ 2434 x 19

One oil painting attributed to Tiepolo

Virgin and angels_ 38 x 2934

One oil painting, artist unknown

St. Ursula_34 x 28
*683One oil painting on canvas attributed to Strozzi finches)1116
Banquet_ 12034 x 41%

One oil painting on wood panel by Allegretti Nuzi

Crucifixion_I_ 13 x 10%
One oil painting on wood panel (Spanish)_ 14 x 8
One oil painting on wood panel (French)_ 12 x 9%
One wood panel trypiich (Sassetta) Madonna enthroned with angels and saints___16% x 13%
One painting inlaid with mother of pearl by Juan Gonzales Birth of Christ_ 16% x 13%

One Frescoe attributed to Ghirlandaeo

Head of young woman_ 13 x 10
One painting (a fan) by Abraham Bosse Emperor Aurelius and Zenobia.

One Miniature

Portrait of a lady_10% x 8

One oil painting, Artist unknown

Duke of Wellington_30% x 24%

One oil painting by Francesco Guardi

Canal in Venice_ 4% x 3%
LIST OP OBJECTS IN GLASS CASES

Case No. 1

Number of articles
Glass bottles and bowls_ 38
Glass bracelets_ 9
Necklaces_ 9
Bronze figure (female)_ 1
Bronze mirror with handle_ 1
Amulets_ 6
Gold bracelet inlaid with glass_ 1
Bronze figure of winged Isis_ 1
Glass millefiore Fragments_ 2

Case No. 2

Glass bird_ 1
Glass bottles_ 55
Gold necklace_ 1
*684Number oí articles
Other necklaces_-_ 16
Blue glazed pottery ushabti figure with bronze medallion attached- 1
Blue glazed pottery figure (ushabti) with bronze medallion attached_ 1
Glass bracelets_ 5
One lead Sphinx with glass insert in head_ 1
Bronze figure of Osiris_:_ 1
Bronze foot_ 1
Amulets_ 3
Glass head in case_ 1
Blue glass head, 18th Dynasty, mounted_ 1
Cameo glass fragments_ 5

Case No. 3

Glass bottles and bowls_ 46
Necklaces_ 14
Glass bracelets-_ 4
Amulet_ 1

Case No. 4

Glass bottles and bowls_ 33
Necklaces_ 21
Glass bracelets_ 3
Amulets_:_ 3
Small Greek marble head, mounted_ 1
Small Roman head, mounted_ 1
Glass mixing rod_ 1
Bronze spatula_ 1

Case No. 5

Gold amulet with pearls_ 1
Gold necklaces_ 20
Gold pectoral_ 1
Gold Victory wreath_ 1
Small gold vase_ 1
Gold pins ---2
Silver cylinder_ t-L
Gold earrings (a pair)
Gold bracelets_ fcO
Gold rings (eight of them set with gems, faience etc ) O

Case No. 6

Italian 16th century crystal and gold enameled pendant decorated with pearls; interior contains a group of gold and enamel figures representing the crucifixion.
*685Italian 16th century crystal and gold enameled pendant, interior decorated with a group of gold and enamel figures representing Christ, St. Thomas and another Saint, the frame work is finished with three drop pearls.
Italian 16th century pendant in the form of a dog, decorated with pearls and precious stones. The body of the dog is formed of a large baroque pearl.
Italian 16th century pendant in the form of a cross (enamel).
Italian 16th century pendant in the form of a cross. The arms of the cross are made of rock crystal and are decorated with clusters of pendant pearls. Inside the crystal cross is a wood carving depicting the Passion of Christ.
Italian 16th century pendant formed of an agate cameo in two strata, set in a frame of gold and enamel, decorated with diamonds and pearls and four, smaller cameos.
German (Augsberg) 16th century pendant of enameled gold decorated with diamonds and pearls. In the center is set an enamel pelican’ feeding its young, the symbol of Charity.
Italian 16th century gold and enameled pendant in the form of a fish decorated with precious stones and four large drop pearls.
Italian 16th century pendant in gold and enamel, set with precious stones and pearls. In the center is set a gold and enamel figure representing Judith with a sword in one hand and the head of Holofernes in the other.
Italian 16th century pendant in gold and enamel set with pearls and precious stones, decorated with a gold and enamel figure of Cupid.
Italian 16th century pendant of an agate cameo in two strata, representing a profile bust of a Roman Emperor. This cameo is framed in enameled gold and decorated with pearls and precious stones.
Italian 16th century pendant representing a Tryton. The head and arms are modelled in gold and the body and the tail are made of two separate baroque pearls. It is set with precious stones. This pendant is the work of Benvenuto Cellini.
German 16th century pendant, a medal of gold, representing in relief a profile bust of Ferdinand, Elector of Bavaria and Archbishop of Cologne on the reverse of the medal in his coat of arms and motto. This medal is framed in gold and enamel, and is set off with a pendant emerald framed in enameled gold.
Italian 16th century pendant, of gold and enamel, and crystal; the inside of the crystal is decorated with an enamel figure of Christ at the Pillar, the pillar is formed of an emerald.
Italian 16th century pendant of crystal framed in gold and enamel; the inside contains figures in gold and enamel representing the crucifixion showing Christ on the cross, with Magdalene at the.foot and St. John and the Virgin on either side; three pendant pearls decorate the frame.
Italian 16th century pendant in gold and enamel decorated with pearls. This pendant is in the form of a lamp and was used as perfume container.
*686Italian 16th century pendant of gold and enamel and decorated with eight large drop pearls. The center shows figures in gold and enamel representing Samson slaying the Lion.
Italian 16th century pendant composed of a plaque of red and green jasper framed in gold and decorated with gold set with four diamonds. The center of the plaque is decorated with two figures illustrating some classic love story. A large pendant pearl is set at the bottom of the frame.
Italian 16tn century pendant of gold decorated with enamel set with a sapphire rubies and pearls; in tile center are figures in gold and enamel representing Samson slaying the Lion.
Italian 16tn century pendant of gold and enamel set witli pearls and precious stones. In the center are three figures in gold and enamel representing the Virgin in Glory with an angel on either side.
Italian 16th century pendant consisting of an agate cameo in two strata representing the bust of a Roman Emperor, set in a framework of gold and enamel, from which is suspended a pearl.
Italian 16th century pendant consisting of a 2d century A. D. agate cameo in three strata, representing the bust of a Roman Emperor in profile. The cameo is set in a frame of black onyx decorated with gold and enamel from which is suspended a pear-shaped cut emerald.
Italian 16th century pendant of crystal containing two plaques of verre eglomise framed in enameled gold. The painting on one side shows the Virgin in Glory, the other side, Magdalene.
Spanish 16th century pendant in the form of a niche made of gold and enamel containing a carved coral figure of the Virgin and Child. The frame is set off with three drop pearls.
Spanish late 16th century rock crystal pendant in the form of a heart containing verre eglomise paintings representing the Agony of Christ in the garden and the Resurrection.
Italian 15th century pendant in the form of a devotional book; the Covers are of a later date. The covers are of gold and enamel. The book contains six leaves of silver niello depicting figures of the Virgin and Saints and a portion of the Ave Maria.
Italian 16th century pendant consisting of a plaque of repousse work in gold and enamel, representing the Virgin and Child, framed in gold and enamel and decorated with sixteen pearls set in gold and enamel decorations.
English 16th century pendant carved in a two strata cameo representing Queen Elizabeth in profile, set in a frame of gold studded with garnets and finished witn a drop pearl.
Number of articles
Metal and verre eglomise ciborium_j_ 1
Small gold plaque witn enameled painting of St. Michael_ 1
Mirror in enameled case_ 1
Onyx cup mounted in enameled gold_ 1
*687Number of articles
Crystal container mounted in gold, with, carved wooden figure inside_ 1
Enameled box mounted with diamonds_ 1
Jasper cup mounted with gold, enamel, and precious stones_ 1
Enamel knife handles, mounted in gold_ 2
Pax mounted in gilded metal set with stones containing enamel picture_:_ 1
Jasper Aspersorium mounted in gilded metal_ 1
Jasper Aspergillum mounted in gilded metal_ 1
Crystal Reliquary mounted in gold enamel and stones___ 1
Crystal Reliquary mounted on ebony, gold enamel and precious stones_ 1
Champleve enamel cross on stand_ 1
Champleve Censor_■_ 1
Jewelled dress ornaments_115
Enamel figure (winter) mounted on crystal and gold column_ 1
Enamel figure (autumn) mounted on crystal and gold column_ 1
Gold and enamel figure of St. Christopher set with precious stones, mounted on crystal and gold base set with precious stones_ 1
Gold and enamel marriage ring, set with ruby and diamond_ 1

Case No. 7

Gothic Ivory carvings_ 23
Wood carvings_ 4

Case No. 8

Dennis Vase, Cameo Webb Glass, 19th century_ 1

Case No. 9

Battersea English enamel Urn_ 1

Case No. 10

Renaissance Silver figure of Hercules on marble base_ 1

Case No. 11*

Collection of Battersea enamel_ 85
*This case rests on a carved desk which contains in two of its drawers 12 silver gilt knives, mounted with Battersea enamel handles; 12 silver gilt forks, mounted in Battersea enamel handles; also 1 Battersea enamel plate, one Enamel portrait (framed), and a porcelain bowl of Worcester Ware.

Case No. 18

Christian Necklace of the 6th century — 15 disks of glass mosaic work, set in original gold mounting, Christ and the twelve apostles, and two Constantinean crosses___ 1
*688Case No. IS Number of articles
Terra cotta models, 16th century..._ ... 2

Case No. 14

English gothic Ivory Crozier, 13th century_ 1

Case No. IB

Champleve enamel book cover, 13th century, French_ 1
Champleve chasse, 13th century, French_ 1
Champleve cross, 13th century, French_ 1
Cloisonne bead necklace, 16th century_ 1

Case No. 16

Champleve enamel, French crozier, 13th century_ 1

Case No. 17

(Revised itemization)
Large fragment of a blue glass bowl, cut in the form of a lotus flower_ 1
Large brown glass bowl_ 1
Small blue glass dishes (a pair)_ 2
Large white glass vase_ 1
Large white glass bowl_ 1
Large deep glass blue bowl, fluted_ 1
White glass scalloped 'bowl- 1
Large blue glass flower pot_ 1
White glass libation cup_ 1
Large blue glass bowl_ 1
Small opaque glass vase_ 1
Glass bead mounted on bronze_ 1
Blue glass disc with characters engraved_ 1
Small glass disc_ 1
Small glass disc_' 1
Blue and white glass rod, broken in three pieces_ 1
White glass amulet- 1
Glass cicada- 1
Glass, large figure of a deity- 1
Blue glass disc_ 1
Blue glass pendant bead_ 1
Blue glass pendant bead- 1
Piece of square blue glass engraved with animals_ 1
Large white glass ball- 1
Dark blue glass ball- 1
Light blue glass ball_ 1
Dark blue glass ball_ 1
White glass bead_ 1
White glass bead_ 1
Glass lotus shaped amulet_ 1

*689



Case No. 18

(Revised itemization)
Sung, white glass, libation bowls_ 3
T’ang, white glass bowl with floral design (repaired)_ 1
T’ang, amber colored glass bottle_ 1
*690Number of articles
Sung, white glass bowl with cover, etched with designs_ 1
Sung, blue glass bowl with cover, etched with designs- 1
Han, glass scepter_ 1
Tan’g silver filigree crown set with glass beads_ 1
Tan’g silver filigree Phoenix mounted with a glass ball_ 1
Large blue glass bowl scalloped_ 1
Blue glass bowls (a pair)N
Tan’g gold and glass hairpins (a pair)_ N
Small wooded angels (a pair)N
Chou pieces engraved ritual jades_ W
Han blue glass head of a lion set in bronze_ 1
_ 1 Han bronze buckle set with three glass beads.
.. 1 Tan’g white glass bowl with floral design.
__ 1 Small Sung blue glass dish_
_ 1 Small amber colored glass dish_
__ 1 Glass Sphinx-

Case No. 19

East Indian box_
East Indian Ivory carving, 13th century_ i — I
East Indian glass Hookah_ rt
East Indian glass bowl_
East Indian cup carved from an emerald_ H
East Indian cup carved from black jade_ rt
Persian Rings_
East Indian pipe mat, Circular shape, velvet and embroidery in gold and silk_ r-4

Case No. 20

Gold Chinese Canteen Bottle- 1

Case No. 21

Chinese bronze bowl (Chow)- 1

Case No. 22*

Two silver gilt Missal boxes_ N
Modern steel carving, signed by Koralefsky H
Gothic lock, 15th century_ H
Metal and gilt boxes_ M
Metal and gilt tool_ H
Bronze mortars_ ^
N
*The above case is an antique and is listed with the furniture.

Case No. 23

Velvet and silk Papal Dalmatic, 15th century- 1 Venetian glass bowl with Medici coat of arms painted in enamel.. 1
*691Number of articles




Case No. 24





Case No. 25

Wax model of a plate, 16th century, in case. -------1
OMENTAL OBJECTS NOT IN CASES



*692Number of articles
East Indian throne carpet_ 1
Ushak, (Asia Minor) rug, 17 ft. 8 in. x 14 ft. 7 in_ 1
Modern panel leaded glass (Mr. Gellatly’s coat of arms)_ 1
East Indian glass bottles, 17th century_ 5
Italian glass bottle, 16th century_ 1
Miniature of Jahangir Emporer of Delhi (17th cent.)_ 1
Miniature of Nur Jahan 17th cent_ 1
Small miniature of Jahangir, Emperor of Delhi- 1
Small miniature Nur Jahan_ 1
Small miniature of Jahangir’s son_ 1
East Indian “Sari”_ 1
Chinese carved stone stele_ 1
Slab of ancient glass, Roman_ 1
Oriental fan_ 1
Silk and embroidered covers_ 2
STAINED AND LEADED GLASS
_ ,. , , , Size of article English 15th century panel (inches)
Figure of St. Maur_x ISM
English 14th century panel
Arms of Edmond Mortimer and his wife Phillipa, granddaughter of Edward the Third_41 x 20
English 15th century circle
Half length figure of an angel
Flemish, late 15th century circle
Madonna and child
English 14th to 15th century circle
Head of virgin or saint
French 12th century circle
Madonna with inscription
Gothic insert
Shield with eagle Size of article (inches)
French 13th century circle_13
French 14th century circle
Angel of the Passion
The above leaded panels and circles are all mounted in metal stands or frames.
SCULPTURE
Virgin and child, marble, 15th century_ CO bO
Virgin and child, caen stone, 14th century_ ¡K W
Virgin and child, wood, polychromed, 15th century-Ü1 H
Avignon Pope, wood, polychrome, 15th century,_ CD
Virgin and child, wood, polychromed_ W M
St. Roch, wood_ M ^
*693Size of article (inches)
Virgin and architectural background, limestone_23
A Saint, Alabaster, 14th century_3034
St. Peter, Alabaster, 15th century_16|4
Virgin and Trinity, Alabaster, 15th_17 x 12
St. Elizabeth, wood, polychromed, 15th century_41
St. George and dragon, wood, 15th century_29
A Saint, wood and polychromed, (baroque period)_. 41
Two Adoring angels, terra cotta, painted by Giovanni della Robbia, 15th to 16th century, each_34
St. Anne, wood, about 14th century_36
St. Barbara, wood, polychrome, Renaissance (late)_15
CARVED OBJECTS
Two framed wood panels carved in relief depicting Birth of Christ and Annunciation, Renaissance_24 x 14J4
One framed wood panel, gothic tracery, 15th century_18 x 23
One Gothic panel, wood, coats of arms, in relief, 15th cen-tury_ 23 x 10
One Gothic chest front (restored) coats of arms and Gothic tracery, 15th century_4334 x 26
One Florentine wooden chest, gilded, top and sides covered in silk, front panel decorated with hunting scene in gilded gesso.
Length, 53 inches
Height, 19 inches
Width, 18 inches
One French Gothic wooden chest, 15th century, carved on three sides with figures of saints in relief, and virgin.
Height, 31 inches
Length, 7434 inches
Width, 25)4 inches
One carved and gilded frame, about 16th century, 17th century_9134 x 70
One carved wooden chest_41 x 21
One Marble sculpture by George Gray Barnard, “The Mystery of Life”_22 x 14
One marble bust, signed and dated, Bte. Carpeaux, Paris 1871, “Laughing Girl”_!_24
One terra cotta bust, signed and dated, J. Caffieri, 1765, “A Man”_10
Bronze group by Rodin, “Mother and Child”_15
Original study in bronze by Augustus St. Gaudens, “Diana”_25
Antique head of a young girl, origin unknown_ 9
Terra cotta circular plaque, by Augustus St. Gaudens, Dunrobbin (head of a dog).
Two angels carved in wood and gilded, holding torches, about 18th century, each_48

*694



*695



*696



*697


*698PAINTINGS AND OBJECTS OF ART ACQUIRED BY MR. GELLATLY SINCE THE ENCLOSED INVENTORY WAS MADE UP
Size of picture (Inches) Paintings
16V4 x 13J4 *Mary Cassat, subject, “Girl in Green Bonnet”_
Samuel Coleman, subject, “The Storm King on the Hudson”_ X c* CO CO to
Bogart, George H_ X to M CO CO

Miscellaneous articles

*A hat ornament, a disc of gold on which is painted in translucent enamel a figure of St. George and the Dragon in colors of red, green, blue and gold, a 15th century piece.
A carved wood figure of the Virgin and Child, South German, 15th century.
A carved wood figure of a Spanish king, Spanish 16th century.
A carved wood figure of St. Barbara, late Spanish renaissance.
A carved wood figure of St. Teresa, South German, 16th to 17th century.
A carved stone figure of a Saint, French, 15th century.
A miniature carved wood Gothic bed, Flemish, 15th century.
A head of a woman with glass eyes, Ptolemaic period', about 300 B. C.
Three Glass Libation Bowls, Tang period.
Two gold mounted pins, with glass ball, Tang period.
One etched glass bowl with cover, Tang period.
One small green glass bowl.
One small amber glass bowl.
One large blue glass bowl.
One etched giass bowl (repaired).
One bronze buckle with glass insert, Han period.
Two small jade pieces in the form of animals, Han period.
One white jade cup, carved in the form of a Lotus.
One framed miniature painting, “The Goddess of Spices” 15th century.
Seven glass rose water sprinklers, 17th century.
One Crystal sword or dagger handle carved with floral designs, 16th to 17th.
One jade sword or dagger handle carved with floral designs and inlaid with gold and precious stones.
One moss green jade bowl with cover, decorated with etchings and painted with a gold design of leaves, once the property of Nur Jehan, wife of Jahangir, Mogul Emperor of Delhi.
One bronze figure of an Indian Deity.
One white jade buckle inlaid with gold and precious stones.
*699One piece of shaped Marble Onyx inlaid with carnelian and black onyx similar to the decorations used in the Taj Mahal.
One cream sandstone piece of sculpture forming an arch carved in relief depicting figures of heavenly musicians, and a mask of Makra, the glory face which is supposed to dispel all evil, late Gupta period, 8th century A. D. This piece of sculpture is now under a glass case and mounted on a Biele pedestal, and is numbered as Case No. 26.
APPENDIX B
(August 13, 1930, list)
- “My Daughter,” an oil painting on canvas, 73 x 36, by Irving R. Wiles.
“Luxembourg Gardens,” pastel, 14 x 10, by Chase.
“The Muse of Tragedy,” 9 x 16, pastel, by Elihu Vedder.
“Vikings Daughter,” oil painting, 36 x 19}(, by F. S. Church.
“Refuge,” oil painting, 29 x 44, by F. S. Church.
“Girl with rabbits,” oil painting, 15 x 32, by F. S. Church.
“Water and landscape” (“Acorn”) 11% x 6, by Thom.
An album of sketches by old masters, dating from the 15th century to the 18th century, containing 90 pictures.
A model of a coach and four horses in bronze, signed Kaube.
A champleve enamel pyx 12th to 13th century, with three amber insets.
An Indian black slate stone sculpture of a Buddha, 9th century A. D.
An Indian gold coin of Kaniska, 120-160 A. D.
An Indian gold coin of Jahangir, 16th century
An Indian gold locket set with precious stones, 17th century.
An Indian gold bracelet set with precious stones, 17th century.
A Chinese Tan’g glass figure.
A collection of 17 glass intaglios, by James Tassie, 18th century.
A 16th century bronze mortar, Italian (Paduan).
A picture of the Holy Family in silk needlework, French, 17th century.
A German Gothic silver cross with relics, 13th century.
A small wooden figure of a mourning Virgin, South German Gothic about 1420.
A small wooden figure of a mourning Virgin, South German Gothic about 1480.
An embroidered silk chasuble in two parts, French, 17th century.
An ancient glass ring, 2nd century B. C., set with a gold relief representing the figure of Penelope.
Three Egyptian mummy masks, decorated in polychrome figures and gold, two are of the 18th Dynasty, and one of the 12th Dynasty.
A small wooden figure of a Saint, 17th century.
A small blue and white china platter, once owned by Washington Irving.
A thirteenth century round piece of leaded glass.
*700APPENDIX C
(August 25, 1930, list)
Chinese Phoenix, early Tan’g, made of gold, silver and bronze, set with pearls, glass, mother of pearl and other stones. With this Phoenix which was a decoration for the head, is also a metal disc set with pearls and glass which was worn suspended from the forehead_ 1
Jade ring_ 1
APPENDIX D
(May 11, 1931, list)
“Supremacy” — an Oil Painting, 11 x 17, by F. S. Church.
“Lady and Tiger” — a Water Color, 15 x 19, by F. S. Church.
The painting entitled “Supremacy” has been especially framed and has a mat of old Spanish leather.
An Ancient Class Bottle, from the Guelph Treasure.
A small glass bottle, Oval form (Pilgrim type), thick greenish glass with some floss and air bubbles. Syrian, Eleventh or Twelfth Century. From the Guelph Treasure. Catalogued in the special and limited edition of the book “The Guelph Treasure” — No. 36, Page 161-48, Plate 72.

These two articles are marked as duplicate listings.